Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art is not found to teach, alone or in combination, the specific connection between the different nodes as claimed. Specifically, “wherein the fifth node is in conduction with the second node at least while the reset pulse is active” is found to be novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The following is a non-exhaustive list of relevant prior art:
a.	Takasugi et al., US 2018/0337682 A1, hereinafter “Takasugi”, teaches a scan driver in fig. 5 that is similar to first and second sub-unit circuits as claimed. However, Takasugi does not teach that the first input pulse controls the second sub-unit circuit as claimed and further fails to teach a connection between the fifth and second node as claimed.
b.	Lim et al., US 2016/0210890 A1, hereinafter “Lim”, teaches a scan driver circuit in fig. 5 similar to that of the first sub-unit circuit as claimed. However, Lim does not teach the limitations regarding the circuitry and the relationship between other stages of the cascading shift register as claimed.
c.	Feng et al., US 2022/0020326 A1, hereinafter “Feng”, was considered however Feng is by the same inventive entity and it is less than a year prior to the effective filing date of the instant application. As such, Feng is not used as prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621